Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-10, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pier (FR 2956774).
As to claim 1 and 9 and 15 (where the steps are not explicitly taught they are necessarily present), Pier is directed to a dynamically adjustable photovoltaic system for transforming solar energy into electrical energy, the PV system comprising (Figure 2, paragraph 1):
A first PV fold including a first set of cells for generating electrical energy (Figure 2; ref 2); 
A first laminating film that encapsulates the first set of PV cells (Figure 2, ref 2); 
A second PV fold including a second set of PV cells for generating electrical energy (Figure 2, ref 2); 
A second laminating film that encapsulates the second set of PV cells and 
A connecting mechanism that connects the first laminating film to the second film (figure 2); and
The connecting mechanics includes a chamber (reference 3 and 4 of Figure 4).
Regarding claims 2 and 3 and 4, the prior art teaches the first a second layers having different thicknesses (see configuration in Figures; see 1810/1812/1814).
Regarding claim 5, the prior art teaches the first and second thicknesses determine a preferential folding direction (necessarily present in featured invention) so that the second layer is sandwiched between the first and second folds (see configuration in Figures of prior art).	Regarding claim 10, the cover parts are removably attached (see configuration in figures of the prior art).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 8, 11-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pier (FR 2956774) as applied to the parent claims above.
Regarding claims 6 and 8, though the prior art does not explicitly teach providing holes for allow air and/or light, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide holes for air and/or light to reduce overall weight of the device and also to allow air or light flow, if required/desired.
Regarding claims 11-13, it would have been obvious to a skilled artisan to select the material of the plural cover parts to be either transparent and breathable or not transparent and not breathable (see KSR rationale E).
	Regarding claims 19-20, it would have been obvious to a skilled artisan at the time the invention was filed to either electrically connect subsets of PV cells in series or in parallel (see KSR rationale e).
Allowable Subject Matter
Claims 7, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726